Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 1 of 33 PageID #: 3065



                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


ROBERT KING,

             Petitioner,
      V.                                          Civil Action No. 17-1045-CFC

CLAIRE DEMATTEIS, Commissioner,
Delaware Department of Corrections,
ROBERT MAY, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                    Respondents. 1




                              MEMORANDUM OPINION



Christopher S. Koyste. Attorney for Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for Respondents.




September 30, 2020
Wilmington, Delaware




1 CommissionerClaire DeMatteis has replaced former Commissioner Perry Phelps, and
Warden Robert May has replaced former Warden Dana Metzger, original parties to the
case. See Fed. R. Civ. P. 11 (d).
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 2 of 33 PageID #: 3066




co~Y ~ I T ~ E S DISTRICT JUDGE:
       Pending before the Court is an Application For A Writ Of Habeas Corpus

Pursuant To 28 U.S.C. § 2254 ("Petition") filed by Petitioner Robert King ("Petitioner").

(D.I. 2) The State filed an Answer in opposition, to which Petitioner filed a Reply. (D.I.

16; D.I. 21) For the reasons discussed below, the Court will dismiss the Petition and

deny the relief requested.

I.     BACKGROUND

       On November 5, 2012, Petitioner was indicted and charged with drug dealing,

possession of marijuana, third degree conspiracy, and possession of drug

paraphernalia. (D.I. 16 at 1) On June 4, 2013, Petitioner pied guilty to drug dealing.

(D.I. 16 at 1) The Superior Court of Delaware sentenced Petitioner to eight years at

Level V incarceration, with credit for 152 days, suspended after three years and

completion of the Green Tree drug treatment program for reduced levels of supervision.

(D.I. 16 at 1-2) Petitioner did not file a direct appeal.

       On December 31, 2013, Petitioner filed a pro se motion to modify his sentence.

The Superior Court denied the motion on February 19, 2014. (D.I. 19-6 at 4) Petitioner

did not appeal that decision.

       On May 16, 2014, Petitioner filed a prose motion for post-conviction relief

pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"). (D.I. 19-6 at

4; D.I. 19-8) The Superior Court appointed the Office of Conflict Counsel to represent

Petitioner. (D.I. 19-6 at 1) On March 16, 2016, Petitioner's counsel filed an amended

Rule 61 motion, asserting that the State violated Brady v. Maryland, 373 U.S. 83 (1963)

by failing to inform Petitioner prior to the entry of his plea about an evidence
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 3 of 33 PageID #: 3067




mishandling scandal at the Office of the Chief Medical Examiner ("OCME"). (D.I. 19-10)

Petitioner also contended that his lack of knowledge about the OCME evidence

mishandling was material to his decision to plead guilty and, therefore, his guilty plea

was involuntary pursuant to Brady v. United States, 397 U.S. 742, 748 (1970). Id. The

Superior Court denied the Rule 61 motion on November 16, 2016. See State v. King,

2016 WL 6820638 (Del. Super. Ct. Nov. 6, 2016). The Delaware Supreme Court

affirmed that decision on June 28, 2017. See King v. State, 166 A.3d 936 (Table), 2017

WL _2806268 (Del. June 28, 2017).

       In July, 2017, Petitioner filed the timely§ 2254 Petition presently pending before

the Court.

       A. OCME CRIMINAL INVESTIGATION

       The relevant information regarding the OCME evidence mishandling scandal is

set forth below:

              In February 2014, the Delaware State Police ("DSP") and the
              Department of Justice ("DOJ") began an investigation into
              criminal misconduct occurring in the Controlled Substances
              Unit of the OCME.

              The investigation revealed that some drug evidence sent to
              the OCME for testing had been stolen by OCME employees
              in some cases and was unaccounted for in other cases.
              Oversight of the lab had been lacking, and security
              procedures had not been followed. One employee was
              accused of "drylabbing" (or declaring a test result without
              actually conducting a test of the evidence) in several cases.
              Although the investigation remains ongoing, to date, three
              OCME employees have been suspended (two of those
              employees have been criminally indicted), and the Chief
              Medical Examiner has been fired.

              There is no evidence to suggest that OCME employees
              tampered with drug evidence by adding known controlled
              substances to the evidence they received for testing in order
              to achieve positive results and secure convictions. That is,

                                             2
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 4 of 33 PageID #: 3068




              there is no evidence that the OCME staff "planted" evidence
              to wrongly obtain convictions. Rather, the employees who
              stole the evidence did so because it in fact consisted of illegal
              narcotics that they could resell or take for personal use.

[Ira] Brown v. State, 108 A.3d 1201, 1204-05 (Del. 2015).
II.    STANDARD OF REVIEW

       When a state's highest court has adjudicated a federal habeas claim on the

merits, the federal court must review the claim under the deferential standard contained

in 28 U.S.C. § 2254(d). A claim has been "adjudicated on the merits" for the purposes

of § 2254(d) if the state court decision finally resolves the claim on the basis of its

substance, rather than on a procedural or some other ground. See Thomas v. Hom,

570 F.3d 105, 115 (3d Cir. 2009). Under § 2254(d), federal habeas relief may only be

granted if the state court's decision was "contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of

the United States," or the state court's decision was an unreasonable determination of

the facts based on the evidence adduced in the state court proceeding. See §

2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362,412 (2000); Appel v. Hom,

250 F.3d 203, 210 (3d Cir. 2001). This deferential standard of§ 2254(d) applies even

"when a state court's order is unaccompanied by an opinion explaining the reasons

relief has been denied." Harrington v. Richter, 562 U.S. 86, 98 (2011 ). As Court

explained in Richter, "it may be presumed that the state court adjudicated the claim on

the merits in the absence of any indication or state-law procedural principles to the

contrary." Id. at 99.

       Finally, a federal court must presume that the state court's determinations of

factual issues are correct. See§ 2254(e)(1); see also Appel, 250 F.3d at 210. This


                                              3
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 5 of 33 PageID #: 3069




presumption of correctness applies to both explicit and implicit findings of fact, and is

only rebutted by clear and convincing evidence to the contrary. See§ 2254(e)(1); see

also Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell, 537

U.S. 322, 341 (2003) (stating that the clear and convincing standard in§ 2254(e)(1)         ,,

applies to factual issues, whereas the unreasonable application standard of §

2254(d)(2) applies to factual decisions).

Ill.   DISCUSSION

       Following the discovery of the evidence mishandling at the OCME, Delaware's

Office of Defense Services ("ODS") and conflict counsel filed more than 700 Rule 61

motions on behalf of numerous defendants convicted of drug-related charges. Since

the underlying legal issues raised in these motions were largely the same, the Superior

Court crafted a procedure for efficiently and logically addressing the majority of the Rule

61 motions. As the Court explained in State v. Irwin:

              The investigation, although still ongoing, has thus far resulted
              in three OCME employees being suspended, two of those
              employees being indicted in this Court, and the firing of the
              Chief Medical Examiner. However, the full extent of the
              criminal conduct at the OCME drug lab is still unknown.

              The issues uncovered, and those anticipated to be revealed
              as the investigation continues, have prompted hundreds of
              motions from indicted and convicted defendants at all stages
              of the criminal process. In an attempt to logically and
              procedurally address these motions, the Court decided to first
              attempt to address cases that were awaiting trial. To do so,
              the Court reached out to the State and the defense bar to
              schedule hearings on pending matters within that category.
              With the professional coordination of all parties involved, the
              Court has held two hearings to gather evidence regarding the
              events at the OCME drug lab. The first hearing, which started
              on July 8, 2014, involved defendants Dilip Nyala ("Nyala") and
              Michael Irwin ("Irwin"). The second hearing, which was held
              in late August 2014, involved defendants Hakeem Nesbitt


                                             4
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 6 of 33 PageID #: 3070




             ("Nesbitt") and Braaheim Reed ("Reed"). During that August
             hearing, testimony uncovered that evidence in the Reed case
             had a significant discrepancy between what the officers
             seized and what was actually tested at the independent lab
             retained by the State. As a result, the State entered a no/le
             prosequi of the Reed case. Therefore, this Court's decision
             relates only to the Nesbitt, Irwin and Nyala cases. By deciding
             these three cases the Court's intent is to establish a
             framework for addressing the volume of cases awaiting trial
             for drug offenses that at one time were stored at the OCME
             drug lab. The facts surrounding these specific cases involve
             drug evidence that was sent to the OCME drug lab for testing
             but was never actually tested by a chemist at that location.
             However, it is expected that the Court's ruling will also
             have an impact on cases where the drugs were tested by
             the OCME drug lab, and potentially the hundreds of
             petitions that have been filed pursuant to Superior Court
             Criminal Rule 61.

             Defendants are challenging the State's ability to use drug
             evidence at trial through filing various motions in limine. The
             Court will first highlight the specific factual and procedural
             background of each case, summarize guidance found from
             other jurisdictions facing similar drug lab improprieties, decide
             the principles to be used for cases involving drug evidence
             sent to the OCME drug lab and finally apply those principles
             to each specific defendant.

State v. Irwin, 2014 WL 6734821, at *1-2 (Del. Super. Ct. Nov. 17, 2014)(emphasis

added) (footnote omitted). Similarly, in State v. Miller, the Superior Court explained:

             The instant motions are just a small sample of the influx of
             filings made by and on behalf of over 700 criminal defendants
             following what has come to be known as "the OCME scandal."
             The ODS hand-selected the motions in these eight cases
             for the Court to decide and, because motions filed by the
             ODS in other cases are identical to those involved here,
             its decision in these matters should resolve many of the
             pending Rule 61 motions before the Court.

State v. Miller, 2017 WL 1969780, at *1 (Del. Super. Ct. May 11, 2017) (emphasis

added). Two other pivotal decisions often cited by the Delaware state courts when

adjudicating the numerous other Rule 61 motions based on the OCME evidence


                                             5
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 7 of 33 PageID #: 3071




mishandling scandal are [Ira] Brown v. State, 108 A.3d 1201 (Del. 2015) and

Aricidiacono v. State, 125 A.3d 677 (Del. 2015).

       Petitioner presented in his own Rule 61 motion the same two inter-related

arguments presented by many of the other 700 defendants: (1) the State violated Brady

v. Maryland when it failed to disclose the drug evidence scandal at the OCME during

Petitioner's plea process in 2013 (D.I. 15-9 at 31-42); and (2) Petitioner's lack of

knowledge about the OCME drug evidence scandal was material to his decision to

plead guilty, thereby rendering his guilty plea involuntary pursuant to Brady v. United

States. (D.I. 15-9 at 42-47)

       In his Rule 61 proceeding, Petitioner attempted to distinguish his case from the

other OCME evidence mishandling cases with the following argument:

              Recent Delaware Supreme Court cases addressing the
              OCME scandal have primarily focused on the impact the
              scandal has had on plea cases. However, none of them
              address whether the State violated Brady [v. Maryland] when
              a defendant accepted a plea on the eve of trial with the
              potential jury wait[ing] to be selected. In Ira Brown [v. State,
              108 A.3d 1201, 1204-05 (Del. 2015)], the Delaware Supreme
              Court, relying on United States v. Ruiz, [536 U.S. 622 (2002)],
              held that a defendant who admits his guilt when he plead
              guilty, is not permitted to have his case reopen[ed] to make
              claims challenging the chain of custody. As previously
              argued, Ruiz should only read to apply to fast track cases
              months before trial. Additionally, the Delaware Supreme
              Court erroneously held that "Ruiz prevents [a defendant] from
              reopening his case to make claims that do not address his
              guilty plea, and involve impeachment evidence that would
              only be relevant at trial." This is incorrect as the decision to
              accept the plea is based in part upon the strength of the
              State's case and would include factoring in information that
              could be used to challenge the State's evidence. Petitioner
              accepting a plea on the eve of trial was based upon the notion
              that the State had provided all Brady [v. Maryland] information
              that it possessed and was required to disclose in anticipation
              of trial. When the State did not disclose any Brady [v.


                                             6
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 8 of 33 PageID #: 3072




               Maryland] information on the eve of trial, [Petitioner] only then
               decided to accept the plea. The Delaware Supreme Court's
               holding in effect allows the State to withhold crucial Brady [v.
               Maryland] information from a defendant in the hopes that they
               will accept a plea[ ... ].

(D.I. 15-9 at 59-60) Petitioner argued that "Ruiz should only be read to hold that the

government is not required to disclose impeachment information to a defendant in a fast

track plea agreement setting. For a plea on the eve of trial or during trial, the normal

requirements of Brady must apply, as Ruiz does not touch upon this issue." (D.I. 15-9

at 55)

         The Superior Court rejected Petitioner's interpretation of Ruiz and his attempt to

distinguish his case from the other Rule 61 OCME evidence mishandling cases.

Relying on the Delaware Supreme Court's decision in Ira Brown v. State, the Superior

Court denied Petitioner's Rule 61 motion as meritless:

               The Supreme Court of Delaware has addressed cases
               involving misconduct at the OCME. In [Ira] Brown v. State the
               Court held the Constitution "does not require complete
               knowledge of the relevant circumstances, but permits a court
               to accept a guilty plea, with its accompanying waiver of
               various constitutional rights, despite various forms of
               misapprehension under which a defendant might labor."
               Therefore, the State is under no obligation to disclose
               impeachment evidence prior to entering a plea agreement.
               The Court went on to say "Ruiz prevents [the defendant] from
               reopening his case to make claims that do not address his
               guilt, and involve impeachment evidence that would only be
               relevant at trial." Thus, under the Court's holding in Brown,
               where a defendant admits to his guilt in a plea colloquy, "the
               OCME investigation provides no logical or just basis to upset
               his conviction."

               Again and again, [Petitioner] identifies potential impeachment
               evidence he might have used at a trial, occasionally blurring
               the distinction between impeachment and exculpatory
               evidence. But none of the evidence [Petitioner] has identified
               is exculpatory, and Brown controls here.


                                              7
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 9 of 33 PageID #: 3073




              [Petitioner] argues that his case should be distinguished from
              Brown because his plea was offered on the day of trial. But a
              careful reading of Brown indicates that the defendant's plea
              hearing in that case also took place on the day for which his
              trial was scheduled. The timing of the plea thus cannot offer
              any ground for distinguishing his case from the one already
              decided by our Supreme Court.             The Court declines
              [Petitioners] invitation to adopt an interpretation of Ruiz that
              is at odds with the binding precedent established in Brown.

              [Petitioner] also makes a due process argument. Although he
              does not ask the Court to vacate his guilty plea, he argues that
              his plea was involuntary under Brady v. United States
              because he was unaware of the OCME problem when the
              plea was entered. As the Supreme Court of Delaware noted
              in Aricidiacono v. State, a guilty plea is considered involuntary
              under Brady "if it is 'induced by threats (or promises to
              discontinue improper harassment),              misrepresentation
              (including unfulfilled or unfulfillable promises), or perhaps by
              promises that are by their nature improper as having no
              proper relationship to the prosecutor's business (e.g. bribes)."'
              As in Aricidiacono, [Petitioner] has "submitted no evidence to
              suggest a natural inference that any misconduct at the OCME
              (or lack or knowledge of that conduct) coerced or otherwise
              induced him to falsely plead guilty."

King, 2016 WL 6820638, at *1-2 (citations omitted). Petitioner appealed, and the

Delaware Supreme Court affirmed the Superior Court's judgment "on the basis of and

for the reasons stated in its November 16, 2016 Order." King, 2017 WL 2806268, at *1.

       Petitioner alleged in his Petition and Opening Memorandum two Claims for relief:

(1) the Delaware state courts erroneously concluded that Petitioner was precluded from

withdrawing his guilty plea made on the day of trial when the State failed to comply with

its Brady v. Maryland obligations; and (2) the Delaware state courts erroneously denied

Petitioners ability to further develop the factual record in relation to his postconviction

claim. (0.1. 2 at 2; D.I. 15 at 2)




                                              8
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 10 of 33 PageID #: 3074




        A. Claim One: The Effect of the State's Alleged Violation of Brady v.
           Maryland on Petitioner's Guilty Plea

        On the surface, Petitioner's contention in Claim One appears fairly

 straightforward, namely, that the Delaware state courts erroneously concluded that

 Petitioner was precluded from withdrawing his guilty plea. (D.1. 2 at 2; D.I. 15 at 2) The

 Court, however, has found nothing in the record to indicate that Petitioner formally

 asked to withdraw his guilty plea during the Rule 61 proceeding, and the Delaware state

 court decisions do not phrase the issue in Petitioner's Rule 61 proceeding as a request

 to withdraw his guilty plea.2 In addition, Petitioner's presentation of the arguments in

 support of Claim One in this proceeding reveal that the Claim actually consists of two-

 prongs. 3 First, and what the Court identifies as Claim One (A), Petitioner contends that


 2 1n fact, the final sentence in Petitioner's Amended Rule 61 motion uses the following
 language: Petitioner's "conviction and sentence must be reversed and remanded for a
 trial and the State must disclose all Brady information to [Petitioner]." (D.I. 15-9 at 66)

 3
   For instance, the title of Claim One in the Petition and Memorandum in Support is as
 follows: "The State courts erroneously concluded that Petitioner was precluded from
 withdrawing his guilty plea made on the day of trial when the State failed to comply with
 its Brady v. Maryland Obligations." (D.I. 2 at 10; D.I. 15 at 22) Both documents then
 present three subarguments to support Claim One: (A) "The State violated Brady v.
 Maryland by failing to provide [Petitioner] with exculpatory and impeachment information
 regarding the OCME's misconduct which affected the reliability of its work product and
 the credibility of its employees"; (8) "The State Court erroneously concluded that
 Petitioner was precluded from withdrawing his guilty plea due to the State's failure to
 timely provide Brady information"; and (C) "The State failed to consider that the State's
 non-disclosure of Brady materials induced Petitioner into pleading guilty." (D.I. 15 at 2)
 A more in-depth review of the Petition and Petitioner's supporting memorandum,
 however, reveals that subarguments (A) and (8) really comprise one subargument,
 namely, that the state courts erroneously applied Brady v. Maryland and Ruiz in
 concluding that the State's failure to timely inform Petitioner about the OCME evidence
 mishandling scandal did not violate Brady v. Maryland, and that subargument (C)
 presents a separate but related contention, namely, that the alleged Brady v. Maryland
 violation rendered Petitioner's guilty plea involuntary under Brady v. United States. The
 fact that Petitioner uses this two pronged-argument to support Claim One is more
 apparent in his Reply to the State's Answer, in which he asserts the following two


                                               9
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 11 of 33 PageID #: 3075




 that the State violated Brady v. Maryland by failing to disclose to Petitioner before he

 entered his guilty plea the information about the OCME evidence mishandling scandal,

 and that the Delaware state courts unreasonably applied Brady          v. Maryland and Ruiz in
 holding othe1Wise. (D.1. 15 at 22-38) Second, and what the Court identifies as Claim

 One (8), Petitioner contends that the State's Brady v. Maryland violation amounted to

 inducement or coercion, and that the Delaware state courts unreasonably applied Brady

 v. United States and        unreasonably determined the facts when holding that the State's

 Brady      v. Maryland violation did not render his guilty plea involuntary.   (D.I. 15 at 38-41)

This two-pronged argument mirrors the argument Petitioner presented in his Rule 61

 proceeding4 which, as previously explained, the Delaware state courts denied as

 meritless. Therefore, Petitioner will only be entitled to habeas relief if the Delaware

 state court decisions5 were either contrary to, or an unreasonable application of, clearly

 established federal law or, with respect to Claim One (8), constituted an unreasonable




 counterarguments to the State's opposition to Claim One: (I) "The State's assertions fail
 to establish that the denial of [Petitioner's] voluntariness claim was not contrary to
 federal law established through Brady v. Maryland and its progeny, nor does it establish
 that the Delaware courts reasonably applied clearly established federal law to the facts
 of [Petitioner's] case"; and (II) "The State's assertions fail to establish that that state
 courts' denial of postconviction relief was not contrary to the federal law established in
 Brady v. United States and its progeny, nor establish that the Delaware courts
 reasonably applied this clearly established federal law to the facts of [Petitioner's] case."
 (D.I. 21 at 2)

 4 (D. I.   15-9 at 30-66)

 5The Delaware Supreme Court summarily affirmed the Superior Court's decision "on the
 basis of and for the reasons stated" in that decision. Therefore, the Court will refer to
 the Delaware state courts rather than the Delaware Supreme Court. King, 2017 WL
 2806268, at *1.


                                                  10
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 12 of 33 PageID #: 3076




determination of the facts based on the evidence adduced in connection with the Rule

61 proceeding.

                1. Claim One (A): Brady v. Maryland and United States v. Ruiz

          Petitioner contends that the Delaware state courts unreasonably applied Brady v.

 Maryland and Ruiz in holding that the State did not violate Brady v. Maryland by failing

to timely disclose material exculpatory and impeachment materials regarding the OCME

evidence mishandling. For the following reasons, the Court rejects Petitioner's

 argument.

          The clearly established federal law governing the State's disclosure requirements

to a defendant is articulated in Brady v. Maryland and its progeny, United States v. Ruiz.

 Pursuant to Brady v. Maryland, "[p]rosecutors have an affirmative duty 'to disclose

 [Brady] evidence ... even though there has been no request [for the evidence] by the

 accused,' which may include evidence known only to police." Dennis v. Sec'y, Pa. Dep't

 of Corrs., 834 F.3d 263, 284 (3d Cir. 2016). "To comply with Brady, prosecutors must

 'learn of any favorable evidence known to the others acting on th~ government's

 behalf."' Id. In order to prevail on a Brady v. Maryland claim, a petitioner must establish

 that: (1) the evidence at issue was favorable to the accused, either because it was

 exculpatory or it had impeachment value; (2) the prosecution suppressed the evidence,

 "either willfully or inadvertently;" and (3) the evidence was material. See Strickler v.

 Greene, 527 U.S. 263, 281-82 (1999); Lambert v. Blackwell, 387 F.3d 210, 252 (3d Cir.

 2004).

          In Ruiz, the United States Supreme Court specifically held that the Government

 is not constitutionally required to disclose material impeachment evidence prior to



                                              11
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 13 of 33 PageID #: 3077




 entering a plea agreement with a criminal defendant. See Ruiz, 536 U.S. at 633. The

 Ruiz Court explained:

               It is particularly difficult to characterize impeachment
               information as critical information of which the defendant must
               always be aware prior to pleading guilty given the random way
               in which such information may, or may not, help a particular
               defendant. The degree of help that impeachment information
               can provide will depend upon the defendant's own
               independent knowledge of the prosecution's potential case-
               a matter that the Constitution does not require prosecutors to
               disclose.

 Ruiz, 536 U.S. at 629.

        Turning to the first prong of the § 2254(d)(1) inquiry, the Court notes that the

 Delaware state courts correctly identified the Brady v. Maryland and Ruiz standards

 applicable to Claim One (A). Consequently, the Delaware state court decisions were

 not contrary to clearly established federal law. See Williams, 529 U.S. at 406 ("[A] run-

 of-the-mill state-court decision applying the correct legal rule from [Supreme Court]

 cases to the facts of a prisoner's case [does] not fit comfortably within § 2254(d)(1 )'s

 'contrary to' clause").

        The Court's inquiry is not over, however, because it must also determine if the

 Delaware state courts unreasonably applied the Brady v. Maryland and Ruiz standards

 to the facts of Petitioner's case. 6 Significantly, as recognized by the body of Delaware

 caselaw concerning the OCME misconduct scandal, the OCME evidence mishandling

 constitutes impeachment evidence that would only be useful if Petitioner had decided to



 6As  previously explained, Petitioner contends that the Delaware state courts improperly
 relied upon Ira Brown in denying Claim One. However, since the Ira Brown Court based
 its denial of Brown's OCME evidence misconduct claim upon Brady and Ruiz, the
 proper focus here is whether the Delaware Supreme Court unreasonably applied Brady
 v. Maryland and Ruiz in Petitioner's case.

                                              12
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 14 of 33 PageID #: 3078




 go to trial. See Ira Brown, 108 A.3d at 1205-06, n.30 (holding that OCME evidence

 mishandling investigation constitutes impeachment material in Brown's case and in fact

 patterns like it); State v. Miller, 2017 WL 1969780, at *6 (Del. Super. Ct. May 11, 2017)

 (stating that all of hundreds of Rule 61 motions asserting similar Brady v. Maryland

 claims argue that State suppressed valuable impeachment evidence when it failed to

 disclose that drugs submitted to OCME were being tampered with and/or stolen from

 lab). Since Ruiz specifically held that the Government is not constitutionally required to

 disclose material impeachment evidence prior to entering a plea agreement with a

 criminal defendant, the Delaware state courts reasonably applied clearly established

 federal law in denying Claim One (A). See Ruiz, 536 U.S. at 633.

        Petitioner, however, contends that Ruiz is inapplicable to his case because it

 should be interpreted as only applying to "fast track cases months before trial." (D.I. 15

 at 33-38) The Court is not persuaded. First, and most importantly, Petitioner has not

 identified, and the Court has not found, any Supreme Court case limiting the rationale of

 Ruiz to the context of "fast track" plea bargaining. In fact, the Supreme Court recently

 reaffirmed that "a guilty plea makes [case-related constitutional defects that occurred

 prior to the entry of the guilty plea] irrelevant to the constitutional validity of the

 conviction," "[b]ecause the defendant has admitted the charges against him." Class v.

 United States, 138 S.Ct. 798, 805-06 (2018). The absence of any clearly established

 federal law supporting Petitioner's interpretation provides a sufficient reason for denying

 relief under§ 2254(d)(1 ).

        The Court also is not persuaded by Petitioner's interpretation of Ruiz. Although

 the defendant in Ruiz was offered a "fast track" plea bargain, the Ruiz Court did not limit



                                                13
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 15 of 33 PageID #: 3079




its holding to fast track cases. Rather, the Ruiz Court framed the issue in broader

terms, stating "[w]e must decide whether the Constitution requires preguilty disclosure

of impeachment information. We conclude that it does not." Ruiz, 536 U.S. at 629. In

addition, the Ruiz Court did not use limiting language in its holding but instead stated

broadly that "the Constitution does not require the Government to disclose material

impeachment evidence prior to entering a plea agreement with a criminal defendant."

Id. at 633. Finally, Ruiz's holding was based primarily on the nature of impeachment

evidence and its much greater importance to ensuring a fair trial rather than on ensuring

a voluntary guilty plea. Id. at 629.

       For these reasons, the Court concludes that the Delaware state courts did not

unreasonably apply Brady v. Maryland and Ruiz in holding that Petitioner was precluded

from withdrawing his guilty plea despite the State's failure to inform him before he

entered his plea about the OCME evidence mishandling scandal.

              2. Claim One (B): Voluntariness of plea under Brady v. United States

       Next, Petitioner argues that the Delaware state courts unreasonably applied

Brady v. United States when denying his argument that the State's failure to disclose

the OCME evidence mishandling scandal before he entered his plea rendered his guilty

plea involuntary. (D.I. 21 at 13-14) According to Petitioner, the Delaware state courts

erred by focusing on his admission of guilt during his plea colloquy instead of applying

the "totality-of-the-circumstances analysis set forth in Brady v. United States" when

holding that the failure to inform him about the OCME evidence mishandling did not

induce him to enter a guilty plea. (D.I. 21 at 12)




                                             14
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 16 of 33 PageID #: 3080




       Petitioner presented this argument to the Superior Court in his Rule 61 motion.

The Superior Court rejected the argument as meritless, relying on Aricidiacona and

Brady v. United States. See King, 2016 WL 6820638, at *1. The Delaware Supreme

Court affirmed the Superior Court's holding for the reasons provided in the Superior

Court's decision. Therefore, Petitioner's argument that the Delaware state courts

improperly rejected his involuntary plea argument will only warrant habeas relief if the

Delaware state court decisions were either contrary to, or an unreasonable application

of, Brady v. United States, or constituted an unreasonable determination of facts based

on the evidence adduced in the Rule 61 proceeding.

       In Brady v. United States, the Supreme Court held that a guilty plea is not

rendered invalid merely because it is entered to avoid a harsher sentence. In the

Court's words:

              A plea of guilty entered by one fully aware of the direct
              consequences, including the actual value of any commitments
              made to him by the court, prosecutor, or his own counsel,
              must stand unless induced by threats (or promises to
              discontinue improper harassment), misrepresentation
              (including unfulfilled or unfulfillable promises), or perhaps by
              promises that are by their nature improper as having no
              proper relationship to the prosecutor's business (e.g. bribes).

Brady v. United States, 397 U.S. at 755; see also Tollett v. Henderson, 411 U.S. 258,

267 (1973) (explaining a defendant may challenge a conviction based on a guilty plea

on the ground that the plea was not "voluntary and intelligent."); Hill v. Lockhart, 474

U.S. 52, 56 (1985) (noting that the "longstanding test for determining the validity of a

guilty plea is whether the plea represents a voluntary and intelligent choice among the

alternative choices of action open to the defendant."). The Supreme Court further

explained that a plea is involuntary if it is induced by "actual or threatened physical harm


                                             15
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 17 of 33 PageID #: 3081




or by mental coercion overbearing the will of the defendant," or if the defendant is so

"gripped" by fear or hope of leniency that he cannot "rationally weigh the advantages of

going to trial against the advantages of pleading guilty." Brady v. United States, 397

U.S. at 750 But a plea is not involuntary "whenever motivated by the defendant's desire

to accept the certainty or probability of a lesser penalty rather than face a wider range of

possibilities extending from acquittal to conviction and a higher penalty authorized by

law for the crime charged." Id. at 751.

       "[T]he voluntariness of [a defendant's] plea can be determined only by

considering all of the relevant circumstances surrounding it." Brady v. United States,

397 U.S. at 749. Although the Court did not set forth in Brady v. United States a

comprehensive list of the "relevant circumstances" to be considered when assessing the

voluntariness of a plea, the Court specifically noted that a plea is not unintelligent just

because later events prove that going to trial may have been a wiser choice:

              Often the decision to plead guilty is heavily influenced by the
              defendant's appraisal of the prosecution's case against him
              and by the apparent likelihood of securing leniency should a
              guilty plea be offered and accepted. Considerations like these
              frequently present imponderable questions for which there are
              no certain answers; judgments may be made that in the light
              of later events seem improvident, although they were
              perfectly sensible at the time. The rule that a plea must be
              intelligently made to be valid does not require that a plea be
              vulnerable to later attack if the defendant did not correctly
              assess every relevant factor entering into his decision. A
              defendant is not entitled to withdraw his plea merely because
              he discovers long after the plea has been accepted that his
              calculus misapprehended the quality of the State's case or the
              likely penalties attached to alternative courses of action. More
              particularly, absent misrepresentation or other impermissible
              conduct by state agents, a voluntary plea of guilty intelligently
              made in the light of the then applicable law does not become
              vulnerable because later judicial decisions indicate that the



                                             16
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 18 of 33 PageID #: 3082




             plea rested on a faulty premise.

Brady v. United States, 397 U.S. at 756-57.

      The Supreme Court reaffirmed this principle in McMann v. Richardson, 397 U.S.

759 (1970), where it held that

             the decision to plead guilty before the evidence is in frequently
             involves the making of difficult judgments. All the pertinent
             facts normally cannot be known unless witnesses are
             examined and cross-examined in court. Even then the truth
             will often be in dispute. In the face of unavoidable uncertainty,
             the defendant and his counsel must make their best judgment
             as to the weight of the State's case . . . Waiving trial entails
             the inherent risk that the good-faith evaluations of a
             reasonably competent attorney will turn out to be mistaken
             either as to the facts or as to what a court's judgment might
             be on given facts.

397 U.S. 769-70 (1970). Thus,

             [t]he rule that a plea must be intelligently made to be valid
             does not require that plea be vulnerable to later attack if the
             defendant did not correctly assess every relevant factor
             entering into his decision. A defendant is not entitled to
             withdraw his plea merely because he discovers long after the
             plea has been accepted that his calculus misapprehended the
             quality of the State's case.

Brady v. United States, 397 U.S. at 757. In other words, "the Constitution, in respect to

a defendant's awareness of relevant circumstances, does not require complete

knowledge of the relevant circumstances, but permits a court to accept a guilty plea ...

despite various forms of misapprehension under which a defendant might labor." Ruiz,

536 U.S. at 630 (emphasis added).

      Finally, it is well-settled that a petitioner challenging the voluntary nature of his

plea on habeas review faces a heavy burden. See Zilich v. Reid, 36 F.3d 317, 320 (3d

Cir. 1994). The "representations of the defendant, his lawyer, and the prosecutor at [a



                                             17
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 19 of 33 PageID #: 3083




 plea] hearing, as well as any findings made by the judge accepting the plea, constitute a

 formidable barrier in any subsequent collateral proceedings. Solemn declarations in

 open court carry a strong presumption of verity." Blackledge v. Allison, 431 U.S. 63,

 73-74 (1977). Notably, there is

               no requirement in the Constitution that defendant must be
               permitted to disown his solemn admissions in open court that
               he committed the act with which he is charged simply because
               it later develops that the state would have had a weaker case
               than the defendant had thought or that he maximum penalty
               then assumed applicable has been held inapplicable in
               subsequent judicial decisions.

 Brady v. United States, 397 U.S. at 757.

        Turning to the first prong of the§ 2254(d)(1) inquiry, the Court notes that the

 Delaware state courts in Petitioner's case correctly identified the Brady v. United States

 standard applicable to Claim One (B), as did the Delaware Supreme Court decision

 (Aricidiacono) referenced by the Delaware state courts.7 Therefore, the Delaware state

 courts' denial of the instant involuntary plea argument was not contrary to clearly

 established federal law.

        The Court must also determine if the Delaware state courts unreasonably applied

 Brady v. United States to the facts of Petitioner's case when denying Claim One (8).

 The instant case is just one in a series of cases concerning the OCME evidence

 mishandling that have been filed in the District of Delaware. The District Court, as well



 7The  Superior Court in Petitioner's case stated, "As the Supreme Court of Delaware
 noted in Aricidiacono v. State, a guilty plea is considered involuntary under Brady "if it is
 'induced by threats (or promises to discontinue improper harassment),
 misrepresentation (including unfulfilled or unfulfillable promises), or perhaps by
 promises that are by their nature improper as having no proper relationship to the
 prosecutor's business (e.g. bribes)."' King, 2016 WL 6820638, at *1 (quoting Brady, 397
 U.S. at 755).

                                              18
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 20 of 33 PageID #: 3084




as this Court in particular, has already considered and denied as meritless arguments ,

identical to Petitioner's instant argument that the Superior Court unreasonably applied

Brady v. United States by focusing on the defendant's admission of guilt during the plea

colloquy. In Simmons v. DeMatteis, 2019 WL 4572892 (D. Del. Sept. 20, 2019), for

example, this Court held that the Delaware state courts' reliance on Aricidiacono when

denying Simmons involuntary plea/Brady v. United States argument demonstrated that

the state courts had reasonably applied Brady v. United States' "totality of the

circumstances" standard when rejecting Simmons's involuntary plea/Brady v. United

States claim. See Simmons, 2019 WL at *4 -*10. The Third Circuit recently declined to

grant a certificate of appealability in Simmons, opining that

             U]urists of reason would not dispute the District Court's
             conclusion that the Delaware Supreme Court's rejection of
             [Simmons'] claim was not contrary to, nor an unreasonable
             application of, Brady v. United States. [...] Among other
             things, jurists of reason would reject [Simmons'] contention
             that the Delaware Supreme Court added a threshold test to
             the standard in Brady [v. United States] and did not consider
             the relevant circumstances of the plea agreement as required
             by Brady [v. United States].

(See D.I. 22 in Simmons v. Coupe, Civ. A. No. 16-845-CFC)

      Since, as previously noted, the Delaware state courts in Petitioner's case relied

on Aricidiacono when rejecting Petitioner's argument that his lack of knowledge about

the OCME misconduct induced him to enter a guilty plea, the Court applies the same

reasoning from Simmons and concludes that the Delaware state courts in Petitioner's

case did not unreasonably apply Brady v. United States by focusing on Petitioner's

admission of guilt during the plea colloquy as one of the relevant circumstances

required by Brady v. United States as a basis for denying Claim One (B). Significantly,



                                            19
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 21 of 33 PageID #: 3085




 Petitioner does not dispute that the drugs seized and tested in his case were not what

they were purported to be; he admitted his guilt during the plea colloquy; he does not

 assert his actual innocence; and he received a benefit by pleading guilty because he

was originally charged with four drug charges, three of which were dropped as a result

 of his plea bargain. (D.I. 16 at 14; D.I. 23 at 9-13)

        In addition, contrary to Petitioners assertion, the Court finds that the Delaware

 state courts did not unreasonably determine the facts in rejecting Claim One (8). Once

 again expressing his disagreement with the Delaware state courts' reliance on the

 Delaware Supreme Court decision Ira Brown, Petitioner contends that the "Delaware

 Courts also failed to recognize the significant factual developments in relation to the

 OCME's misconduct" that occurred after the Delaware Supreme Court's decision in Ira

 Brown. (D.I. 15 at 37-38) Petitioner highlights as troubling the following factual finding

 in Ira Brown:

                 There is no evidence to suggest that OCME employees
                 tampered with drug evidence by adding known controlled
                 substances to the evidence they received for testing in order
                 to achieve positive results and secure convictions. That is,
                 there is no evidence that the OCME staff "planted" evidence
                 to wrongly obtain convictions. Rather, the employee who
                 stole the evidence did so because it in fact consisted of illegal
                 narcotics that they could resell or take for personal use.

 (D.I. 15 at 37) According to Petitioner, the "Delaware Courts also failed to recognize the

 significant factual developments in relation to the OCME's misconduct" that occurred

 after the Delaware Supreme Court's decision in Ira Brown, and he argues that

                 this finding [in Ira Brown] no longer holds true as the Forensic
                 Chemist lrshad Bajwa was suspended and later terminated
                 after evidence he certified as cocaine was found to not be any
                 illegal substance. The Delaware Courts were also not aware
                 at the time of its decision in Ira Brown how pervasive the


                                                20
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 22 of 33 PageID #: 3086




              misconduct at the OCME was. More specifically, the
              Delaware Courts were not aware that the forensic chemist in
              this case, Patricia Phillips, would be terminated after three
              reported incidents of evidence mishandling. Nor were the
              Delaware Courts aware that [OCME forensic chemist] Bipin
              Mody would be terminated for disregarding OCME policies
              and procedures and for failing to timely perform drug
              analyses, information that the DOJ erroneously concluded
              was not Brady. As the Delaware Courts refused to recognize
              how the factual environment drastically evolved from the time
              it decided Ira Brown, this Court must find that the Delaware
              Court erred by relying on Ira Brown to deny [Petitioner]
              postconviction relief.

(D.I. 15 at 37-38)

       To reiterate, the Delaware state courts relied on two Delaware Supreme Court

decisions - Aricidiacono and Ira Brown - when denying Petitioner's argument that the

failure to disclose the OCME misconduct rendered his guilty plea involuntary. In

Aricidiacono, the Delaware Supreme Court held that "the poor evidence-handling
                                              11
practices at the OCME, however regrettable, did not entitle defendants who had freely

admitted their guilt when pleading guilty to relief under Rule 61. See Aricidiacono, 125

A.3d at 678-79. The Aricidiacono Court found that, even if it were assumed that the

conduct at the OCME amounted to egregious government misconduct, "this conduct did

not materially affect any of the pleas." Id. at 680 n.24. Consistent with Aricidiacono,

and as noted by Petitioner, the Delaware Supreme Court found in Ira Brown that "[t]here

is no evidence to suggest that OCME employees tampered with drug evidence by

adding known controlled substances they received for testing" or that they had "planted"

evidence. See Ira Brown, 108 A.3d at 1204-05. By relying on Ira Brown and

Aricidiacono, the Delaware state courts in Petitioner's case implicitly adopted the same




                                            21
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 23 of 33 PageID #: 3087




factual determination that Petitioner's case was not affected by the overall evidence

mishandling at the OCME.

       Petitioner, however, complains that Delaware state courts in his case committed

the following specific factual errors when relying on Ira Brown and Aricidiacono: (1) they

failed to "assess the OCME employee misconduct or the integrity of the drug evidence

in [his] case;" (2) they failed to assess "whether the misconduct might have occurred in

[his] case;" (3) they failed to assess "whether the particular OCME employee who

handled the drugs in [his] case [was] corrupt;" (4) they "failed to properly consider'' the

fact that "Forensic Examiner Patricia Phillips'[s] testimony and lab report were essential

to the State's case as Ms. Phillips'[s] lab report contained Ms. Phillips'[s] conclusion that

substances found on [Petitioner's] person [were] cocaine and marijuana," but "Ms.

Phillips'[s] credibility was suspect due to her own misconduct"; and (5) they failed to

properly consider the fact that there were discrepancies between "what was seized from

[Petitioner] and what was finally analyzed by Ms. Phillips." (D.I. 21 at 14) According to

Petitioner, these factual inquiries "would have provided valuable ammunition for

perforating" the credibility of Phillips and her work product. Id. In essence, Petitioner

appears to argue that the Delaware state courts unreasonably determined that the

circumstances of his case did not differ sufficiently enough from the circumstances in Ira

Brown and Aricidiacono to find a link between the overall OCME evidence misconduct

and Petitioner's decision to enter a guilty plea.

       Since Petitioner challenges the factual basis of the Delaware state court

decisions, the relevant inquiry is whether those decisions were "based on an

unreasonable determination of the facts in light of the evidence presented in the State



                                             22
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 24 of 33 PageID #: 3088




court proceeding." 28 U.S.C. § 2254(d)(2). When performing this inquiry, the Court

must presume that the Delaware state courts' factual findings are correct unless

rebutted by clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).

       After reviewing Petitioner's argument in the context of the entire record, the Court

concludes that Petitioner has failed to provide clear and convincing evidence rebutting

the Delaware state courts' implicit factual determination that Petitioner failed to

distinguish his circumstances from those in Ira Brown and Aricidiacono sufficiently

enough to demonstrate a link between the general OCME evidence mishandling

scandal and his case. Although Petitioner contends that "the factual environment [had]

drastically evolved from the time [the Delaware Supreme Court] decided Ira Brown,"

(D.I. 15 at 38), Petitioner fails to demonstrate how the alleged "drastic" change affected

his case. For instance, the "newly evolved" information regarding the misconduct of

chemists Bajwa and Mody is irrelevant because those individuals did not analyze the

drugs in Petitioner's case. Petitioner's attempt to create a link between the "suspect"

credibility of the forensic chemist who did analyze the drugs in his case-Patricia

Phillips-and his case is similarly unavailing, because the existence of such a link is

pure speculation. (D.I. 21 at 14) While Petitioner does not identify the cause of

Phillips's "suspect credibility," the Court presumes Petitioner is referring to the "three

incidents of evidence mishandling leading to [Phillips's] suspension and resignation

[that] occurred in 2015." Miller, 2017 WL 1969780, at *8. However, since the evidence

in Petitioner's case was tested in 2013, (D.I. 20-3 at 20-21), Phillips's alleged

misconduct in 2015 does not demonstrate that she engaged in misconduct in

Petitioner's case.



                                             23
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 25 of 33 PageID #: 3089




       In addition, the drugs obtained by the police in Petitioner's case field-tested

positive for cocaine and marijuana, thereby supporting the OCME test results that the

substances were marijuana and cocaine. (D.I. 16 at 3; 0.1. 20-3 at 19) As for the

discrepancies "between what was seized" and "what was analyzed"-which Petitioner

does not explain-the Court presumes Petitioner means the discrepancy between the

weight of the drugs found on Petitioner at the time of seizure (7 .9 grams of marijuana

and 4.1 grams of cocaine) (D.I. 15-2 at 30) and the different weights attributed to all of

the drugs seized from Petitioner and one of his co-conspirators that were included in the

OCME report (D.I. 15-2 at 37-38). However, such discrepancies constitute

impeachment evidence, not exculpatory evidence, and are not indicative of actual

innocence. See Word v. Carroll, 2004 WL 1941342, at *4 (D. Del. Aug. 31, 2004).

Finally, Petitioner's conviction for drug dealing (16 Del. Code§ 4754) did not depend

upon the weight of the controlled substances, nor did the offenses for which he was

indicted (drug dealing (16 Del. Code§ 4754), possession of marijuana (16 Del. Code§

4764(b)), third degree conspiracy (11 Del. Code§ 511), and possession of drug

paraphernalia (16 Del. Code§ 4771(a)) (0.1. 15-2 at 32-36). After considering these

circumstances together with Petitioner's failure to assert his factual innocence during

the plea colloquy or in this proceeding, the Court concludes that the Delaware state

courts did not unreasonably determine the facts by holding that the existence of overall

misconduct at the OCME was insufficient to establish that Petitioner's case was tainted

by the same misconduct.

      As explained by the Superior Court in State v. Irwin, another Delaware post-

conviction case concerning the OCME misconduct cited by the



                                            24
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 26 of 33 PageID #: 3090




 Aricidiacono Court: 8

                  To the extent that there are discrepancies between the drugs
                  seized from a defendant and those tested by the lab, the
                  individual possibly responsible for that conduct has not been
                             •
                  identified. [A]s best the Court can ascertain, and the parties
                  have not provided evidence to the contrary, none of the cases
                  in other jurisdictions that have led to the investigation of a
                  particular crime lab have ever resulted in all of the evidence
                  being found unreliable and inadmissible simply because that
                  evidence was stored or tested at the lab that has been
                  compromised.

                         *                    *                    *

                  There is no evidence to date to suggest that proper testing of
                  drugs submitted did not occur, or that the chemists were
                  submitting false reports, or that critical evidence was withheld
                  by the lab, or that there was any misconduct by the police in
                  violation of a defendant's rights. When the smoke clears,
                  what we have is a lab that suffered from systematic failures in
                  protocol resulting in evidence being stolen, for either sale or
                  personal consumption, and in some instances replaced with
                  other drugs. While the defendants urge this Court to find any
                  evidence stored at the OCME drug lab is ipso facto unreliable
                  due to a lapse in management and protocol, the Court finds
                  that such a blanket ruling is inappropriate.

 State v. Irwin, 2014 WL 6734821, at *7, *9 (Del. Super. Ct. Nov. 17, 2014).

            In short, the OCME evidence mishandling scandal constitutes impeachment

 evidence that cannot provide a basis for rendering a defendant's counseled decision to

 enter a guilty plea involuntary, especially when that defendant participated in a plea

 colloquy in open court, freely acknowledged his guilt, and has not asserted his factual

 innocence. Although knowledge of the OCME evidence mishandling scandal may have



 8 CitingIrwin, the Aricidiacono Court stated that, "[i]n our prior decisions, we found that
 when defendants freely admitted their guilt by admitting that they possessed illegal
 narcotics, their lack of knowledge that the OCME's evidence-handling practices were
 seriously flawed and that some OCME employees had engaged in malfeasance, did not
 invalidate their pleas." Aricidiacono, 125 A.3d at 678-78.

                                                  25
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 27 of 33 PageID #: 3091




provided Petitioner with more bargaining leverage, it cannot be said that the lack of that

knowledge rendered his guilty plea involuntary.

       For these reasons, the Court concludes that the Delaware Supreme Court did not

unreasonably determine the facts or unreasonably apply Brady v. United States to the

facts of Petitioner's case when it held that Petitioner's guilty plea was not rendered

involuntary due to his lack of knowledge about the OCME evidence mishandling

scandal. Accordingly, the Court will deny Claim One (8) for failing to satisfy the

standards set forth in § 2254(d)(1) and (d)(2).

              3. Claim Two: The Superior Court Prevented Petitioner From
                 Developing Factual Record/Request for Evidentiary Hearing

      Although Petitioner requested an evidentiary hearing in his Rule 61 proceeding,

the Superior Court denied the Rule 61 motion without holding an evidentiary and without

addressing the request. Petitioner alleges in Claim Two of his Petition that

             [i]n the present case, [Petitioner] was denied all ability to
             further develop the factual record through compelled
             testimony. Specifically, the State Court denied [Petitioner's]
             request for an evidentiary hearing to question various
             members of Delaware's Attorney General Office and former
             employees of the OCME about their communications with one
             another and their knowledge of the problems at the OCME.
             This information was critical to the determination of the true
             scope and magnitude of the State's Bradyviolation. The State
             Court also denied [Petitioner] the ability to investigate and
             create a factual record of the chain of custody of the alleged
             drug evidence in this case as the State did not provide nor
             was the State ordered to produce the necessary chain of
             custody documents.           Lastly, the State Court denied
             [Petitioner] the ability to investigate and compel testimony in
             relation to the reported misconduct of Patricia Phillips, who
             was responsible for analyzing the alleged drug evidence in
             this case.

             As the State Court denied [Petitioner] the ability to fully
             investigate and to have a full and fair hearing in relation to his


                                            26
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 28 of 33 PageID #: 3092




              Brady claim, the State Court did not provide [Petitioner] with
              adequate factfinding procedures to create an adequate
              factual record to rule upon [Petitioner's] Brady claim. Thus,
              this Court must hold an evidentiary hearing to allow for a
              complete and accurate factual record to be created in relation
              to [Petitioner's] claim.

(D.I. 2 at 21) Petitioner argues in his memorandum filed in support of the Petition that

              [a]lthough Due Process required the State Courts to hold an
              evidentiary hearing to allow [Petitioner] to further develop the
              factual record in relation to his postconviction claim, the State
              Courts concluded that no further expansion of the factual
              record was necessary and erroneously denied [Petitioner's]
              request for an evidentiary hearing. As such, [Petitioner]
              respectfully requests that this Court hold an evidentiary
              hearing to allow [Petitioner] to present witnesses and
              evidence concerning his Brady claim.

(D.I. 15 at 42) Based on the foregoing, it appears that Claim Two alleges both a due

process violation as a ground for relief and a request for an evidentiary hearing. For the

following reasons, the Court concludes that neither assertion is availing.

              1. Due process argument

       It is not the province of a federal habeas court to determine whether state courts

have properly applied their own evidentiary rules. See Estelle v. McGuire, 502 U.S. 62,

67-68 (1991). Rather, the only question for a habeas court is "whether the [challenged

evidentiary decision or instruction] by itself so infected the entire trial that the resulting

conviction violates Due Process." Id. at 72.

       Here, Petitioner has not shown that the Superior Court's failure to conduct an

evidentiary hearing for his Brady v. Maryland claim denied him rights guaranteed by the

due process clause. Delaware Superior Court Criminal Rule 61 (h) grants the Superior

Court discretion in deciding whether to conduct an evidentiary hearing in connection

with a Rule 61 post-conviction relief motion. See Del. Super. Ct. R. 61 (h)(1 ),(3). The


                                               27
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 29 of 33 PageID #: 3093




Superior Court does not abuse its discretion in denying an evidentiary hearing request if

the record is sufficient to establish that the petitioner's claims lack merit. See Johnson

v. State, 129 A.3d 882 (Table), 2015 WL 8528889, at *4 (Del. Dec. 10, 2015).

       In his Rule 61 proceeding, Petitioner asked the Delaware Superior Court to

conduct an evidentiary "in order to question members of the DOJ and former employees

of the OCME about their knowledge of the problems at the OCME and whether any

communications took place during which the problems at the OCME were discussed."

(D.I. 15 at 43) Petitioner also sought to create a "factual record of the chain of custody

of the alleged drug evidence, [focusing on] the clear discrepancies in the reported

weights of the marijuana and cocaine." (Id.) However, the Superior Court had before it

the transcript of Petitioner's plea colloquy, the Rule 61 affidavit from Petitioner's defense

counsel, the information Petitioner's post-conviction counsel collected regarding the

OCME evidence mishandling scandal during his independent investigation for

Petitioner's Rule 61 motion (D.I. 15-9 at 24-26; D.I. 15-11), and the formal results of the

Delaware Department of Justice's investigation into the OCME evidence mishandling

scandal, all of which provided a sufficient basis for the Superior Court to decide

Petitioner's Rule 61 motion. See Pennewell v. State, 884 A.2d 512 (Table), 2005 WL

578444, at* 2 (Del. Jan. 26, 2005).

       Permitting Petitioner to present additional impeachment evidence or further

explore issues he waived by virtue of his 2013 guilty plea would not have aided the

Superior Court in ruling on Petitioner's Brady claim. For instance, asking senior

members of the Attorney General's Office to testify about their knowledge of OCME

questions would have added nothing to Petitioner's Rule 61 motion. Petitioner pied



                                             28
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 30 of 33 PageID #: 3094




guilty on June 4, 2013, yet the discovery of the OCME discrepancies did not occur until

January 14, 2014.

       Likewise, there was no need for an evidentiary hearing to trace the chain of

custody of Petitioner's cocaine evidence, because Petitioner waived the right to pursue

any possible suppression motion on that basis when he pied guilty in 2013 and

accepted the benefits of the~ State's plea offer. By pleading guilty, Petitioner also waived

his right to attack the validity of chemist Patricia Phillips's testing of the suspected

contraband in his case. The relevance of attempting to question Phillips about her

misconduct (i.e., her role in the Zakuon Binaird drug prosecution) in a completely

unrelated case that occurred after Petitioner entered his guilty plea is not apparent.

       Finally, Petitioner's catchall argument that an evidentiary hearing was needed to

create a complete factual record for his Brady claim fails for the same reason-

Petitioner waived the right to learn about Brady impeachment evidence when he pied

guilty in June 2013. At the June 4, 2013 Superior Court guilty plea colloquy, Petitioner

was specifically asked if he admitted his guilt to the cocaine drug dealing charge, and

he answered "Yes." (D.I. 15-2 at 42) As previously explained, Petitioner is bound by

the admissions he made during his 2013 guilty plea colloquy. See supra at Section

111.A.2; see also Blackledge, 431 U.S. at 73-74. Since he is bound by his prior

incriminatory admissions, Petitioner had no right to an evidentiary hearing to explore

further subjects he waived by virtue of his June 4, 2013 guilty plea.

       Thus, to the extent Claim Two asserts that the Delaware state courts violated

Petitioner's due process rights by denying his Rule 61 motion without holding an

evidentiary hearing, the Court will deny the argument as meritless.



                                              29
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 31 of 33 PageID #: 3095




              2. Request for an evidentiary hearing in this proceeding

      A habeas petitioner is not entitled to an evidentiary hearing in most cases. The

Supreme Court has explained that "[a]lthough state prisoners may sometimes submit

new evidence in federal court, AEDPA's statutory scheme is designed to strongly
                                 11
discourage them from doing so. Cullen v. Pinholster, 131 S. Ct. 1388, 1401 (2011).

Typically, requests for an evidentiary hearing in a federal habeas proceeding are

evaluated under 28 U.S.C. § 2254(e)(2), which provides:

              (2) If the applicant has failed to develop the factual basis of a
                  claim in State court proceedings, the court shall not hold
                  an evidentiary hearing on the claim unless the applicant
                  shows that

                     (A) the claim relies on -

                            (i) a new rule of constitutional law, made
                            retroactive to cases on collateral review by the
                            Supreme       Court,  that    was      previously
                            unavailable; or

                            (ii) a factual predicate that could not have been
                            previously discovered through the exercise of
                            due diligence; and

                     (B) the facts underlying the claim would be sufficient
                         to establish by clear and convincing evidence that
                         but for constitutional error, no reasonable
                         factfinder would have found the applicant guilty of
                         the underlying offense.

28 U.S.C. § 2254(e)(2).

      "In cases where an applicant for federal habeas relief is not barred from obtaining

an evidentiary hearing by 28 U.S.C. § 2254(e)(2), the decision to grant such a

hearing rests in the discretion of the district court." Schriro v. Landrigan, 550 U.S.465,

468 (2007); see also Rule 8 of the Rules Governing Section 2254 Cases in the



                                             30
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 32 of 33 PageID #: 3096




United States District Courts, 28 U.S.C. foll. § 2254. When deciding whether to grant a

hearing, the "court must consider whether such a hearing could enable an applicant to
                                        11
prove the petition's factual allegations, taking into consideration the "deferential
                                             11
standards prescribed by 28 U.S.C. § 2254. Schriro, 550 U.S. at 474. An evidentiary

hearing is not necessary if the issues can be resolved by reference to the record

developed in the state courts. Id.

       The Court has determined that Petitioner's claims are meritless under §

2254(d)(1) and (2), and Petitioner's assertions do not demonstrate how a hearing would

advance his arguments. Therefore, the Court will deny Petitioner's request for an

evidentiary hearing.

IV.    CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide

whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011 ). A

certificate of appealability is appropriate when a petitioner makes a "substantial showing

of the denial of a constitutional right" by demonstrating "that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or wrong." 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       The Court has concluded that Petitioner's habeas claims do not warrant relief. In

the Court's view, reasonable jurists would not find this conclusion to be debatable.

Accordingly, the Court declines to issue a certificate of appealability.




                                             31
Case 1:17-cv-01045-CFC Document 22 Filed 09/30/20 Page 33 of 33 PageID #: 3097




V.    CONCLUSION

      For the reasons discussed above, the Court will deny Petitioner's Application For

A Writ Of Habeas Corpus Pursuant To 28 U.S.C. § 2254.

      The Court will enter an Order consistent with this Memorandum Opinion.




                                          32
